Van Brunt, P. J. (concurring):
...I concur in the result of the opinion of Mr; Justice Hatch, but I dissent from any interpretation of this will that any power in trust was created or existed prior to the year 1892, when the youngest child became of age. Prior to that time the trustees named in the will and the survivor of them were such under an express trust, having power to sell the real estate, to invest the proceeds of the same, and to collect the rents, income and profits of said-real estate and of the proceeds when reinvested, until the two youngest children of the testatrix'- should attain-the.age of twenty-one—which-event occurred in 1892. The deed executed by the surviving trustee,. Jacob M. Schuyler, was executed in April, 1890, while he was-invested as trustee of an express trust with the title to the property. Under these circumstances there is no possible room for construing the will of Mary E. Schuyler so as to hold that Jacob M. Schuyler at the time of executing ■ this deed was the donee of only a power in trust.
It is clear that the trust created by the will is an express trust when we examine the provisions of section 55, chapter 1, part 2 of the Revised Statutes (Edmonds’ ed. *729). That section reads as follows: “ Express trusts may be created for any or either of the-following purposes : 1. To sell lands for the benefit of creditors : 2. To sell, mortgage or lease lands for the benefit of legatees or for the purpose of satisfying-any charge thereon :'3. " To receive the "rents and profits of lands and apply them to the use of any person during the life of. such person or for any shorter term, subject to the rules prescribed in the first article of this title:. 4. To receive the rents and profits of lands and to accumulate the same for the purposes and within the limits prescribed in the first article of this title.”
Under the will in question the trustees were given the right to sell the real estate for the benefit of the legatees mentioned in the will, and also to receive the rents, issues and profits of the lands and apply them to the use of the persons named in the will, thus creating an active express trust.
*272Section 60 of chapter 1, part 2 of the Revised Statutes reads as follows : “ Every express trust, valid as such in its creation, except as herein otherwise provided, shall vest the whole estate in the trustees, in law and in equity, subject only to the execution of the trust. The persons for whose benefit the- trust is created, shall take no estate or interest in the lands, but may enforce the performance of the trust in equity.”
. The exceptions which are mentioned. in the statute in no way apply to the case in question. One in particular is contained in section 56, and is worthy of note because it expressly recognizes that under the conditions which were created by the will in question the title is in the trustees. This section reads as follows : “ A devise of lands to executors or other trustees, to be sold or mortgaged, where the trustees are not also empowered to receive the rents and profits, shall vest no estate in the trustees; but the trust shall be valid as a power, and the lands shall descend to the heirs,, or pass to the devisees of the testator, subject to the execution of the power.” Hence, by the fact of the trustees being empowered to receive the rents and profits of the lands, it is. clear that they were invested with the whole title, and the remaindermen took no estate or. interest in the lands.
Section 58 reads as follows: “ Where an express trust shall be created for any purpose not enumerated in the preceding sections, no estate shall vest in the. trustees; but the trust, if directing or authorizing the performance of any act which may be lawfully performed under a power, shall be valid as a power in trust, subject to the provisions in relation to such powers contained in the third article of this title.”
When we consider these provisions of the statute, there "does not seem to be room for any assumption that an. express trust "was not created under which the. whole , title to the real, estate was vested in the trustees, and the persons ■ beneficially interested took no interest or estate in the lands until aftér the termination of the trust, which event did not occur until after the conveyance in question.
Patterson and Laughlin, JJ., concurred.
Judgment affirmed, with costs.